Exhibit 10.1
 
THE 2003 INCENTIVE AWARD PLAN

 
OF

GEN-PROBE INCORPORATED
 
Originally Adopted by the Board of Directors on March 3, 2003
Amendment Adopted by Board of Directors on May 13, 2003
Originally Approved by the Stockholders on May 29, 2003
Amendment and Restatement Adopted by Board of Directors on February 9, 2006
Amendment and Restatement Approved by the Stockholders on May 17, 2006
Second Amendment and Restatement Adopted by Board of Directors on November 16,
2006
Third Amendment and Restatement Adopted by Board of Directors on February 8,
2007
Fourth Amendment and Restatement Adopted by Board of Directors on March 20, 2009
Fourth Amendment and Restatement Approved by the Stockholders on May 14, 2009
 
Gen-Probe Incorporated, a Delaware corporation, has adopted The 2003 Incentive
Award Plan of Gen-Probe Incorporated (the “Plan”) for the benefit of its
eligible Employees, Consultants and Directors.
 
The purposes of the Plan are as follows:
 
(1) To provide an additional incentive for Directors, Employees and Consultants
(as such terms are defined below) to further the growth, development and
financial success of the Company by personally benefiting through the ownership
of Company stock and/or rights which recognize such growth, development and
financial success.
 
(2) To enable the Company to obtain and retain the services of Directors,
Employees and Consultants considered essential to the long range success of the
Company by offering them an opportunity to own stock in the Company and/or
rights which will reflect the growth, development and financial success of the
Company.
 
ARTICLE I.

 
DEFINITIONS
 
1.1  General.  Whenever the following terms are used in the Plan they shall have
the meanings specified below, unless the context clearly indicates otherwise.
 
1.2  Administrator.  “Administrator” shall mean the entity that conducts the
general administration of the Plan as provided herein. With reference to the
administration of the Plan with respect to Awards granted to Independent
Directors, the term “Administrator” shall refer to the Board. With reference to
the administration of the Plan with respect to any other Awards, the term
“Administrator” shall refer to the Committee, except to the extent the Board has
assumed the authority for administration of the Plan as provided in
Section 11.2.
 
1.3  Award.  “Award” shall mean an Option, a Restricted Stock award, a
Restricted Stock Unit award, a Performance Award, a Dividend Equivalents award,
a Deferred Stock award, a Stock Payment award or a Stock Appreciation Right,
which may be awarded or granted under the Plan (collectively, “Awards”).
 
1.4  Award Agreement.  “Award Agreement” shall mean a written agreement executed
by an authorized officer of the Company and the Holder, which shall contain such
terms and conditions with respect to an Award, as the Administrator shall
determine, consistent with the Plan.
 
1.5  Award Limit.  “Award Limit” shall mean Five Hundred Thousand (500,000)
shares of Common Stock, as adjusted pursuant to Section 12.3 of the Plan.
 
1.6  Board.  “Board” shall mean the Board of Directors of the Company.


1



--------------------------------------------------------------------------------



 



1.7  Change in Control.  “Change in Control” shall mean a change in ownership or
control of the Company effected through any of the following transactions:
 
(a) any person or related group of persons (other than the Company or a person
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer for securities of the Company;
 
(b) there is a change in the composition of the Board over a period of
thirty-six (36) consecutive months (or less) such that a majority of the Board
members (rounded up to the nearest whole number) ceases, by reason of one or
more proxy contests for the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the Board;
 
(c) a merger or consolidation of the Company with any other corporation (or
other entity), other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or another entity) more than
662/3% of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires more than 25% of the combined voting power of the Company’s then
outstanding voting securities shall not constitute a Change in Control; or
 
(d) a plan of complete liquidation of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets.
 
1.8  Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
1.9  Committee.  “Committee” shall mean the Board, or Compensation Committee of
the Board, or another committee or subcommittee of the Board, appointed as
provided in Section 11.1.
 
1.10  Common Stock.  “Common Stock” shall mean the Common Stock of the Company,
par value $0.0001 per share.
 
1.11  Company.  “Company” shall mean Gen-Probe Incorporated, a Delaware
corporation.
 
1.12  Consultant.  “Consultant” shall mean any consultant or adviser (other than
an Employee) if:
 
(a) the consultant or adviser renders bona fide services to the Company or any
Subsidiary;
 
(b) the services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and
 
(c) the consultant or adviser is a natural person who has contracted directly
with the Company or any Subsidiary to render such services.
 
1.13  Deferred Stock.  “Deferred Stock” shall mean a right to receive Common
Stock awarded under Section 9.4.
 
1.14  Director.  “Director” shall mean a member of the Board, whether such
Director is an Employee or an Independent Director.
 
1.15  Dividend Equivalent.  “Dividend Equivalent” shall mean a right to receive
the equivalent value (in cash or Common Stock) of dividends paid on Common
Stock, awarded under Section 9.2.
 
1.16  DRO.  “DRO” shall mean a domestic relations order as defined by the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended,
or the rules thereunder.


2



--------------------------------------------------------------------------------



 



1.17  Eligible Individual.  “Eligible Individual” shall mean any person who is
an Employee, a Consultant or an Independent Director, as determined by the
Administrator.
 
1.18  Employee.  “Employee” shall mean any officer or other employee (as defined
in accordance with Section 3401(c) of the Code) of the Company, or of any
corporation which is a Subsidiary.
 
1.19  Equity Restructuring.  “Equity Restructuring” shall mean a non-reciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the number or kind of shares of Common
Stock (or other securities of the Company) or the share price of Common Stock
(or other securities) and causes a change in the per share value of the Common
Stock underlying outstanding Awards.
 
1.20  Exchange Act.  “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.
 
1.21  Fair Market Value.  “Fair Market Value” shall mean, as of any date, the
value of the Common Stock determined as follows:
 
(a) If the Common Stock is listed on any established stock exchange or a
national market system, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system (or the exchange or system with
the greatest volume of trading in the Common Stock) for such date, or if no bids
or sales were reported for such date, then the closing sales price (or the
closing bid, if no sales were reported) on the trading date immediately prior to
such date during which a bid or sale occurred, in each case, as reported by The
NASDAQ Stock Market or such other source as the Board deems reliable.
 
(b) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.
 
1.22  Full Value Award.  “Full Value Award” shall mean any Award other than an
Option or a Stock Appreciation Right.
 
1.23  Holder.  “Holder” shall mean a person who has been granted or awarded an
Award.
 
1.24  Incentive Stock Option.  “Incentive Stock Option” shall mean an Option
which conforms to the applicable provisions of Section 422 of the Code and which
is designated as an Incentive Stock Option by the Administrator.
 
1.25  Independent Director.  “Independent Director” shall mean a member of the
Board who is not an Employee.
 
1.26  Independent Director Equity Compensation Policy. “Independent Director
Equity Compensation Policy” shall mean a written non-discretionary formula to
provide for granting Awards to Independent Directors that is established by the
Administrator in accordance with Article X.
 
1.27  Non-Qualified Stock Option.  “Non-Qualified Stock Option” shall mean an
Option not intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.
 
1.28  Option.  “Option” shall mean a stock option granted under Article IV of
the Plan. An Option granted under the Plan shall, as determined by the
Administrator, be either a Non-Qualified Stock Option or an Incentive Stock
Option; provided, however, that Options granted to Independent Directors and
Consultants shall be Non-Qualified Stock Options.
 
1.29  Performance Award.  “Performance Award” shall mean a cash bonus award,
stock bonus award, performance award or incentive award that is paid in cash,
Common Stock or a combination of both, awarded under Section 9.1.
 
1.30  Performance-Based Compensation.  “Performance-Based Compensation” shall
mean any compensation that is intended to qualify as “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.


3



--------------------------------------------------------------------------------



 



1.31  Performance Criteria.  “Performance Criteria” shall mean the following
business criteria with respect to the Company, any Subsidiary or any division or
operating unit: (a) revenue, (b) sales, (c) cash flow, (d) earnings per share of
Common Stock (including earnings before any one or more of the following:
(i) interest, (ii) taxes, (iii) depreciation and (iv) amortization), (e) return
on equity, (f) total stockholder return, (g) return on capital, (h) return on
assets or net assets, (i) income or net income, (j) operating income or net
operating income, (k) operating profit or net operating profit, (l) operating
margin, (m) cost reductions or savings, (n) research and development expenses
(including research and development expenses as a percentage of sales or
revenues); (o) working capital and (p) market share.
 
1.32  Plan.  “Plan” shall mean The 2003 Incentive Award Plan of Gen-Probe
Incorporated.
 
1.33  Restricted Stock.  “Restricted Stock” shall mean Common Stock awarded
under Article VII of the Plan.
 
1.34  Restricted Stock Units.  “Restricted Stock Units” shall mean the right to
receive Common Stock awarded under Section 9.5.
 
1.35  Rule 16b-3.  “Rule 16b-3” shall mean that certain Rule 16b-3 under the
Exchange Act, as such Rule may be amended from time to time.
 
1.36  Section 162(m) Employee.  “Section 162(m) Employee” shall mean any
Employee designated by the Administrator as an Employee whose compensation for
the fiscal year in which the Employee is so designated or a future fiscal year
may be subject to the limit on deductible compensation imposed by Section 162(m)
of the Code.
 
1.37  Securities Act.  “Securities Act” shall mean the Securities Act of 1933,
as amended.
 
1.38  Stock Appreciation Right.  “Stock Appreciation Right” shall mean a stock
appreciation right granted under Article VIII of the Plan.
 
1.39  Stock Payment. “Stock Payment” shall mean (a) a payment in the form of
shares of Common Stock, or (b) an option or other right to purchase shares of
Common Stock, as part of a bonus, deferred compensation or other arrangement,
awarded under Section 9.3.
 
1.40  Subsidiary.  “Subsidiary” shall mean any corporation in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
 
1.41  Substitute Award.  “Substitute Award” shall mean an Option granted under
the Plan upon the assumption of, or in substitution for, outstanding equity
awards previously granted by another company or entity in connection with a
corporate or similar transaction, such as a merger, combination, consolidation
or acquisition of property or stock; provided, however, that in no event shall
the term “Substitute Award” be construed to refer to an option granted in
connection with the cancellation and repricing of an Option.
 
1.42  Termination of Consultancy.  “Termination of Consultancy” shall mean the
time when the engagement of a Holder as a Consultant to the Company or a
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, by resignation, discharge, death, disability or
retirement; but excluding terminations where there is a simultaneous engagement
by or commencement of employment with the Company or any Subsidiary or a parent
corporation thereof (within the meaning of Section 424 of the Code). The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, including, but not
by way of limitation, the question of whether a Termination of Consultancy
resulted from a discharge for cause, and all questions of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.
 
1.43  Termination of Directorship.  “Termination of Directorship” shall mean the
time when a Holder who is an Independent Director ceases to be a Director for
any reason, including, but not by way of limitation, a termination by
resignation, removal, failure to be re-elected, death, disability or retirement.
The Board, in its sole and absolute


4



--------------------------------------------------------------------------------



 



discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.
 
1.44  Termination of Employment.  “Termination of Employment” shall mean the
time when the employee-employer relationship between a Holder and the Company or
any Subsidiary is terminated for any reason, with or without cause, including,
but not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding (a) terminations where there is a
simultaneous reemployment or continuing employment of a Holder by the Company or
any Subsidiary or a parent corporation thereof (within the meaning of
Section 424 of the Code), (b) at the discretion of the Administrator,
terminations which result in a temporary severance of the employee-employer
relationship, and (c) at the discretion of the Administrator, terminations which
are followed by the simultaneous establishment of a consulting relationship by
the Company or a Subsidiary with the former employee, until the consultancy
terminates and (d) terminations of employment due to retirement which are
followed by the continuing service of the Holder as a Director of the Company,
until such service as a director terminates. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for cause, and
all questions of whether a particular leave of absence constitutes a Termination
of Employment; provided, however, that, with respect to Incentive Stock Options,
unless otherwise determined by the Administrator in its discretion, a leave of
absence, change in status from an employee to an independent contractor or other
change in the employee-employer relationship shall constitute a Termination of
Employment if, and to the extent that, such leave of absence, change in status
or other change interrupts employment for the purposes of Section 422(a)(2) of
the Code and the then applicable regulations and revenue rulings under said
Section.
 
ARTICLE II.

 
SHARES SUBJECT TO PLAN
 
2.1  Shares Subject to Plan.
 
(a) The shares of stock subject to Awards shall be Common Stock, subject to
Section 12.3 of the Plan. The aggregate number of such shares which may be
issued upon exercise of such Options or rights or upon any such Awards under the
Plan shall not exceed Ten Million Five Hundred Thousand (10,500,000) shares. No
additional shares may be authorized for issuance under the Plan without
stockholder approval (subject to adjustment as set forth in Section 12.3). The
shares of Common Stock issuable upon exercise of such Options or rights or upon
any such Awards may be either previously authorized but unissued shares or
treasury shares.
 
(b) Subject to Section 2.2, the number of shares available for issuance under
the Plan shall be reduced by: (i) one (1) share for each share of stock issued
pursuant to (A) an Option granted under Article IV, (B) an award of Restricted
Stock under Article VII granted prior to May 17, 2006 and (C) a Stock
Appreciation Right granted under Article VIII with respect to which the exercise
price is at least one hundred percent (100%) of the Fair Market Value of the
underlying Common Stock on the date of grant; and (ii) two (2.0) shares for each
share of Common Stock issued pursuant to a Full Value Award granted after
May 17, 2006.
 
(c) The maximum number of shares of Common Stock which may be subject to Awards
granted under the Plan to any individual in any calendar year shall not exceed
the Award Limit. To the extent required by Section 162(m) of the Code, shares
subject to Options that are canceled continue to be counted against the Award
Limit. The maximum aggregate amount of cash that may be paid during any calendar
year with respect to one or more Awards payable in cash shall be $3,000,000.
 
2.2  Add-Back of Options and Other Rights.  If any Option or other right to
acquire shares of Common Stock under any other Award under the Plan expires or
is canceled without having been fully exercised, or is exercised in whole or in
part for cash as permitted by the Plan, then the number of shares of Common
Stock subject to such Option or other right but as to which such Option or other
right was not exercised prior to its expiration or cancellation may again be
optioned, granted or awarded hereunder, subject to the limitations of
Section 2.1; provided that to the extent there is issued a share of Common Stock
pursuant to an Award that counted as two (2.0) shares against the number of
shares available for issuance under the Plan pursuant to Section 2.1(b) and such
share


5



--------------------------------------------------------------------------------



 



of Common Stock again becomes available for issuance under the Plan pursuant to
this Section 2.2, then the number of shares of Common Stock available for
issuance under the Plan shall increase by two (2.0) shares. Furthermore, any
shares subject to Awards which are adjusted pursuant to Section 12.3 and become
exercisable with respect to shares of stock of another corporation shall be
considered cancelled and may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1. Shares of Common Stock which are
delivered by the Holder or withheld by the Company upon the exercise of any
Award under the Plan, in payment of the exercise price thereof or tax
withholding thereon, may not again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1. If any shares of Restricted Stock are
surrendered by the Holder or repurchased by the Company pursuant to Section 7.4
or 7.5 hereof, such shares may again be optioned, granted or awarded hereunder,
subject to the provisions of Section 2.1. Notwithstanding the provisions of this
Section 2.2, no shares of Common Stock may again be optioned, granted or awarded
if such action would cause an Incentive Stock Option to fail to qualify as an
“incentive stock option” under Section 422 of the Code. The payment of Dividend
Equivalents in cash in conjunction with any outstanding Awards shall not be
counted against the shares available for issuance under the Plan.
 
ARTICLE III.

 
GRANTING OF AWARDS
 
3.1  Award Agreement.  Each Award shall be evidenced by an Award Agreement.
Award Agreements evidencing Awards intended to qualify as Performance-Based
Compensation shall contain such terms and conditions as may be necessary to meet
the applicable provisions of Section 162(m) of the Code. Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.
 
3.2  Provisions Applicable to Section 162(m) Employees.
 
(a) The Committee, in its discretion, may determine whether an Award is to
qualify as Performance-Based Compensation.
 
(b) Notwithstanding anything in the Plan to the contrary, the Committee may
grant any Award to a Section 162(m) Employee that vests or becomes exercisable
or payable upon the attainment of performance goals which are related to one or
more of the Performance Criteria, including Restricted Stock the restrictions to
which lapse upon the obtainment of performance goals which are related to one or
more of the Performance Criteria.
 
(c) To the extent necessary to comply with the requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Article VII or IX which may be granted to one or more Section 162(m) Employees,
no later than ninety (90) days following the commencement of any fiscal year in
question or any other designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Committee shall, in writing, (i) designate one or more Section 162(m) Employees,
(ii) select the Performance Criteria applicable to the fiscal year or other
designated fiscal period or period of service, (iii) establish the various
performance targets, in terms of an objective formula or standard, and amounts
of such Awards, as applicable, which may be earned for such fiscal year or other
designated fiscal period or period of service, and (iv) specify the relationship
between Performance Criteria and the performance targets and the amounts of such
Awards, as applicable, to be earned by each Section 162(m) Employee for such
fiscal year or other designated fiscal period or period of service. Following
the completion of each fiscal year or other designated fiscal period or period
of service, the Committee shall certify in writing whether the applicable
performance targets have been achieved for such fiscal year or other designated
fiscal period or period of service. In determining the amount earned by a
Section 162(m) Employee, the Committee shall have the right to reduce (but not
to increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the fiscal year or other
designated fiscal period or period of service.
 
(d) Furthermore, notwithstanding any other provision of the Plan, any Award that
is granted to a Section 162(m) Employee and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as Performance-


6



--------------------------------------------------------------------------------



 



Based Compensation and the Plan and such Awards shall be deemed amended to the
extent necessary to conform to such requirements.
 
3.3  Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
 
3.4  At-Will Employment.  Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a Consultant for, the Company or any Subsidiary, or as a Director of the
Company, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which are hereby expressly reserved, to discharge
any Holder at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written employment or consulting
agreement between the Holder and the Company and any Subsidiary.
 
3.5  Foreign Holders.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Employees, Independent Directors or
Consultants, or in order to comply with the requirements of any foreign stock
exchange, the Administrator, in its sole discretion, shall have the power and
authority to: (a) determine which Subsidiaries shall be covered by the Plan;
(b) determine which Eligible Individuals outside the United States are eligible
to participate in the Plan; (c) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws or listing requirements of any such foreign stock
exchange; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable (any
such subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Section 2.1 and (e) take any action, before or
after an Award is made, that it deems advisable to obtain approval or comply
with any necessary local governmental regulatory exemptions or approvals or
listing requirements of any such foreign stock exchange. Notwithstanding the
foregoing, the Administrator may not take any actions hereunder, and no Awards
shall be granted, that would violate the Code, the Exchange Act, the Securities
Act or any other securities law or governing statute or any other applicable
law.
 
ARTICLE IV.

 
GRANTING OF OPTIONS
 
4.1  Eligibility.  Any Employee or Consultant selected by the Committee pursuant
to Section 4.4(a)(i) shall be eligible to be granted an Option. Any Independent
Director shall be eligible to be granted an Option pursuant to the Independent
Director Equity Compensation Policy. All grants, other than those made pursuant
to the Independent Director Equity Compensation Policy, shall be made at the
discretion of the Committee or the Board, as the case may be, and no person
shall be entitled to a grant of an Option as a matter of right.
 
4.2  Disqualification for Stock Ownership.  No person may be granted an
Incentive Stock Option under the Plan if such person, at the time the Incentive
Stock Option is granted, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
then existing Subsidiary or parent corporation (within the meaning of
Section 424 of the Code) unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code.
 
4.3  Qualification of Incentive Stock Options.  No Incentive Stock Option shall
be granted to any person who is not an Employee.


7



--------------------------------------------------------------------------------



 



4.4  Granting of Options to Employees and Consultants.
 
(a) The Committee shall from time to time, in its absolute discretion, and
subject to applicable limitations of the Plan:
 
(i) Select from among the Employees or Consultants (including Employees or
Consultants who have previously been granted Awards under the Plan) such of them
as in its opinion should be granted Options;
 
(ii) Subject to the Award Limit, determine the number of shares of Common Stock
to be subject to such Options granted to the selected Employees or Consultants;
 
(iii) Subject to Section 4.3, determine whether such Options are to be Incentive
Stock Options or Non-Qualified Stock Options and whether such Options are to
qualify as Performance-Based Compensation; and
 
(iv) Determine the terms and conditions of such Options, consistent with the
Plan; provided, however, that the terms and conditions of Options intended to
qualify as Performance-Based Compensation shall include, but not be limited to,
such terms and conditions as may be necessary to meet the applicable provisions
of Section 162(m) of the Code.
 
(b) Upon the selection of an Employee or Consultant to be granted an Option, the
Committee shall instruct the Secretary of the Company to issue the Option and
may impose such conditions on the grant of the Option as it deems appropriate,
and the Committee shall authorize one or more of the officers of the Company to
prepare, execute and deliver the Award Agreement with respect to such Option.
 
(c) Any Incentive Stock Option granted under the Plan may be modified by the
Committee, with the consent of the Holder, to disqualify such Option from
treatment as an “incentive stock option” under Section 422 of the Code.
 
4.5  Options in Lieu of Cash Compensation.  Options may be granted under the
Plan to Employees and Consultants in lieu of cash bonuses that would otherwise
be payable to such Employees and Consultants pursuant to such policies that may
be adopted by the Administrator from time to time and to Independent Directors
in lieu of directors’ fees that would otherwise be payable to such Independent
Directors pursuant to the Independent Director Equity Compensation Policy.
 
ARTICLE V.

 
TERMS OF OPTIONS
 
5.1  Option Price.  The price per share of the shares of Common Stock subject to
each Option granted to Employees and Consultants shall be set by the Committee;
provided, however, that such price shall be no less than 100% of the Fair Market
Value of a share of Common Stock on the date the Option is granted, and:
 
(a) in the case of Incentive Stock Options, such price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date the Option
is modified, extended or renewed for purposes of Section 424(h) of the Code; and
 
(b) in the case of Incentive Stock Options granted to an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary
or parent corporation thereof (within the meaning of Section 422 of the Code),
such price shall not be less than 110% of the Fair Market Value of a share of
Common Stock on the date the Option is granted (or the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code).
 
5.2  Option Term.  The term of an Option granted to an Employee or Consultant
shall be set by the Committee in its absolute discretion; provided, however,
that the term shall not be more than ten (10) years from the date the Option is
granted; provided, further, however, that the term of any Option granted after
May 17, 2006 shall not be more than seven (7) years from the date the Option is
granted; and, provided, further, that, in the case of Incentive Stock Options,
the term shall not be more than five (5) years from the date the Incentive Stock
Option is granted if the Incentive Stock Option is granted to an individual then
owning (within the meaning of Section 424(d)


8



--------------------------------------------------------------------------------



 



of the Code) more than 10% of the total combined voting power of all classes of
stock of the Company or any Subsidiary or parent corporation thereof (within the
meaning of Section 424 of the Code). Except as limited by requirements of
Section 422 of the Code and regulations and rulings thereunder applicable to
Incentive Stock Options, as well as any applicable requirements of Section 409A
of the Code and the guidance and regulations thereunder, the Committee may
extend the term of any outstanding Option in connection with any Termination of
Employment or Termination of Consultancy of the Holder, or amend any other term
or condition of such Option relating to such a termination; provided, however,
that any extended term shall not be more than seven (7) years from the date the
Option is granted.
 
5.3  Option Vesting.
 
(a) The period during which the right to exercise, in whole or in part, an
Option granted to an Employee or a Consultant vests in the Holder shall be set
by the Committee and the Committee may determine that an Option may not be
exercised in whole or in part for a specified period after it is granted.
Subject to the provisions of the prior sentence, at any time after grant of an
Option, the Committee may, in its absolute discretion and subject to whatever
terms and conditions it selects, accelerate the period during which an Option
granted to an Employee or Consultant vests and becomes exercisable.
 
(b) No portion of an Option granted to an Employee or Consultant which is
unexercisable at Termination of Employment or Termination of Consultancy, as
applicable, shall thereafter become exercisable, except as may be otherwise
provided by the Committee either in the Award Agreement or by action of the
Committee following the grant of the Option.
 
(c) To the extent that the aggregate Fair Market Value of stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by a Holder during any calendar year (under the Plan and all other
incentive stock option plans of the Company and any parent or subsidiary
corporation (within the meaning of Section 422 of the Code) of the Company),
exceeds $100,000, such Options or other options shall be treated as
non-qualified stock options to the extent required by Section 422 of the Code.
The rule set forth in the preceding sentence shall be applied by taking Options
or other options into account in the order in which they were granted. For
purposes of this Section 5.3(c), the Fair Market Value of stock shall be
determined as of the time the Option or other options with respect to such stock
is granted.
 
5.4  Terms of Options Granted to Independent Directors.  The price per share of
the shares subject to each Option granted to an Independent Director shall equal
100% of the Fair Market Value of a share of Common Stock on the date the Option
is granted. The period during which the right to exercise, in whole or in part,
an Option granted to an Independent Director vests in the Holder and the term of
such Option shall be set forth in the Independent Director Equity Compensation
Policy; provided, however, that the term of any Option granted after May 17,
2006 shall not be more than seven (7) years from the date the Option is granted.
Except as otherwise provided in the Independent Director Equity Compensation
Policy, no portion of an Option which is unexercisable at Termination of
Directorship shall thereafter become exercisable. Options granted to Independent
Directors shall be subject to such other terms and conditions as are determined
by the Administrator and set forth in the Independent Director Equity
Compensation Policy.
 
5.5  Substitute Awards.  Notwithstanding the foregoing provisions of this
Article V to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the date of grant, provided, that the excess of:
 
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award; over
 
(b) the aggregate exercise price thereof; does not exceed the excess of;
 
(c) the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company; over
 
(d) the aggregate exercise price of such shares.


9



--------------------------------------------------------------------------------



 



5.6  Restrictions on Common Stock.
 
The Administrator may, in its sole discretion, provide under the terms of an
Option that shares of Common Stock purchased upon exercise of such Option shall
be subject to repurchase from the Holder by the Company, or shall be subject to
such restrictions as the Administrator shall provide, which restrictions may
include, without limitation, restrictions concerning voting rights and
transferability and restrictions based on duration of employment with the
Company and the Subsidiaries, Company performance and individual performance;
provided, however, that, by action taken before or after the Common Stock is
purchased upon exercise of the Option, the Administrator may, on such terms and
conditions as it may determine to be appropriate, terminate the Company’s
repurchase right or remove any or all of the restrictions imposed by the terms
of the Award Agreement. The Company’s right to repurchase the Common Stock from
the Holder then subject to the right shall provide that immediately upon a
Termination of Employment, a Termination of Consultancy, or a Termination of
Directorship, as applicable, and for such period as the Administrator shall
determine, the Company shall have the right to purchase the Common Stock at a
price per share equal to the price paid by the Holder for such Common Stock, or
such other price as is determined by the Administrator; provided, however, that,
in the event of a Change in Control, such right of repurchase shall terminate
immediately prior to the effective date of such Change in Control. Shares of
Common Stock purchased upon the exercise of an Option may not be sold,
transferred or encumbered until any repurchase right and any and all
restrictions are terminated or expire. The Secretary of the Company or such
other escrow holder as the Administrator may appoint shall retain physical
custody of each certificate representing such shares of Common Stock until the
repurchase right and any and all of the restrictions imposed under the Award
Agreement with respect to the shares evidenced by such certificate terminate,
expire or shall have been removed. In order to enforce the restrictions imposed
upon shares of Common Stock hereunder, the Administrator shall cause a legend or
legends to be placed on certificates representing all shares of Common Stock
that are still subject to any repurchase right or restrictions under Award
Agreements, which legend or legends shall make appropriate reference to the
conditions imposed thereby. If a Holder makes an election under Section 83(b) of
the Code, or any successor section thereto, to be taxed with respect to the
Common Stock as of the date of transfer of the Common Stock rather than as of
the date or dates upon which the Holder would otherwise be taxable under
Section 83(a) of the Code, the Holder shall deliver a copy of such election to
the Company immediately after filing such election with the Internal Revenue
Service.
 
ARTICLE VI.

 
EXERCISE OF OPTIONS
 
6.1  Partial Exercise.  An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of shares.
 
6.2  Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company or his office:
 
(a) A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Holder or other person then entitled to exercise
the Option or such portion of the Option;
 
(b) Such representations and documents as the Administrator, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal or state
securities laws or regulations. The Administrator may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
 
(c) In the event that the Option shall be exercised pursuant to Section 12.1 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option; and
 
(d) Full cash payment to the Secretary of the Company, or such other person or
entity designated by the Administrator, for the shares with respect to which the
Option, or portion thereof, is exercised. However, the


10



--------------------------------------------------------------------------------



 



Administrator, may in its sole and absolute discretion (i) allow payment, in
whole or in part, through the delivery of shares of Common Stock owned by the
Holder duly endorsed for transfer to the Company (or the Holder’s attestation of
ownership of such shares) with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof;
(ii) allow payment, in whole or in part, through the surrender of shares of
Common Stock then issuable upon exercise of the Option having a Fair Market
Value on the date of Option exercise equal to the aggregate exercise price of
the Option or exercised portion thereof; (iii) allow payment, in whole or in
part, through the delivery of a notice that the Holder has placed a market sell
order with a broker with respect to shares of Common Stock then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is then made to the Company upon settlement of such sale; (iv) allow
payment in another form of legal consideration acceptable to the Administrator;
or (v) allow payment through any combination of the consideration provided in
the foregoing subparagraphs (i)-(iv).
 
6.3  Conditions to Issuance of Stock Certificates.  The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:
 
(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;
 
(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;
 
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;
 
(d) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience; and
 
(e) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which in the discretion of the
Administrator may be in the form of consideration used by the Holder to pay for
such shares under Section 6.2(d).
 
6.4  Rights as Stockholders.  Holders shall not be, nor have any of the rights
or privileges of, stockholders of the Company in respect of any shares
purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Holders.
 
6.5  Ownership and Transfer Restrictions.  The Administrator, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the shares purchasable upon the exercise of an Option as it deems appropriate.
Any such restriction shall be set forth in the respective Award Agreement and
may be referred to on the certificates evidencing such shares. The Holder shall
give the Company prompt notice of any disposition of shares of Common Stock
acquired by exercise of an Incentive Stock Option within (a) two years from the
date of granting (including the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code) such Option to such Holder or
(b) one year after the transfer of such shares to such Holder.
 
6.6  Limitations on Exercise of Options Granted to Independent Directors.  No
Option granted to an Independent Director may be exercised to any extent by
anyone after the first to occur of the following events:
 
(a) The expiration of 12 months from the date of the Holder’s death;
 
(b) The expiration of 12 months from the date of the Holder’s Termination of
Directorship by reason of his or her permanent and total disability (within the
meaning of Section 22(e)(3) of the Code); or
 
(c) Except as otherwise provided in any Award Agreement or the Independent
Director Equity Compensation Policy, the expiration of three months from the
date of the Holder’s Termination of Directorship for any reason other than such
Holder’s death or his or her permanent and total disability, unless the Holder
dies within said three-month period.


11



--------------------------------------------------------------------------------



 



6.7  Additional Limitations on Exercise of Options.  Holders may be required to
comply with any timing or other restrictions with respect to the settlement or
exercise of an Option, including a window-period limitation, as may be imposed
in the discretion of the Administrator.
 
ARTICLE VII.

 
AWARD OF RESTRICTED STOCK
 
7.1  Eligibility.  Subject to the Award Limit, Restricted Stock may be awarded
to any Eligible Individual who the Administrator determines should receive such
an Award.
 
7.2  Award of Restricted Stock.
 
(a) The Administrator may from time to time, in its absolute discretion:
 
(i) Select from among the Eligible Individuals (including Eligible Individuals
who have previously been granted other Awards under the Plan) such of them as in
its opinion should be awarded Restricted Stock; and
 
(ii) Determine the purchase price, if any, and other terms and conditions
applicable to such Restricted Stock, consistent with the Plan.
 
(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.
 
(c) Upon the selection of an Eligible Individual to be awarded Restricted Stock,
the Administrator shall instruct the Secretary of the Company to issue such
Restricted Stock and may impose such conditions on the issuance of such
Restricted Stock as it deems appropriate, and the Committee shall authorize one
or more officers of the Company to prepare, execute and deliver the Award
Agreement with respect to such Restricted Stock.
 
7.3  Rights as Stockholders.  Subject to Section 7.4, upon delivery of the
shares of Restricted Stock to the escrow holder pursuant to Section 7.6, the
Holder shall have, unless otherwise provided by the Administrator, all the
rights of a stockholder with respect to said shares, subject to the restrictions
in his Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided, however, that
in the discretion of the Administrator, any extraordinary distributions with
respect to the Common Stock shall be subject to the restrictions set forth in
Section 7.4.
 
7.4  Restriction.  All shares of Restricted Stock issued under the Plan
(including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Administrator shall provide, if any, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that, except with respect to shares of Restricted Stock granted to
Section 162(m) Employees, by action taken after the Restricted Stock is issued,
the Administrator may, on such terms and conditions as it may determine to be
appropriate, remove any or all of the restrictions imposed by the terms of the
Award Agreement subject to the limitations contained herein. Restricted Stock
may not be sold or encumbered until all restrictions are terminated or expire.
If no consideration was paid by the Holder upon issuance, a Holder’s rights in
unvested Restricted Stock shall lapse, and such Restricted Stock shall be
surrendered to the Company without consideration, upon Termination of
Employment, Termination of Consultancy or, if applicable, upon Termination of
Directorship; provided, however, that the Administrator in its sole and absolute
discretion may provide that such rights shall not lapse in the event of a
Termination of Employment because of the Holder’s death or disability.
 
7.5  Repurchase of Restricted Stock.  The Administrator shall provide in the
terms of each individual Award Agreement that the Company shall have the right
to repurchase from the Holder the Restricted Stock then subject to restrictions
under the Award Agreement immediately upon a Termination of Employment, a
Termination of Consultancy, or, if applicable, a Termination of Directorship at
a cash price per share equal to the price paid by the


12



--------------------------------------------------------------------------------



 



Holder for such Restricted Stock; provided, however, that the Committee in its
sole and absolute discretion may provide that no such right of repurchase shall
exist in the event of a Termination of Employment following a “change of
ownership or control” (within the meaning of Treasury
Regulation Section 1.162-27(e)(2)(v) or any successor regulation thereto) of the
Company or because of the Holder’s death or disability; provided, further, that,
except with respect to shares of Restricted Stock granted to Section 162(m)
Employees, the Committee in its sole and absolute discretion may provide that no
such right of repurchase shall exist in the event of a Termination of
Employment, a Termination of Consultancy or a Termination of Directorship
without cause or following any Change in Control of the Company or because of
the Holder’s retirement, or otherwise.
 
7.6  Escrow.  The Secretary of the Company or such other escrow holder as the
Administrator may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Award Agreement with respect to the shares evidenced by such certificate expire
or shall have been removed.
 
7.7  Legend.  In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Administrator shall cause a legend or legends to
be placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Award Agreements, which legend or legends
shall make appropriate reference to the conditions imposed thereby.
 
7.8  Section 83(b) Election.  If a Holder makes an election under Section 83(b)
of the Code, or any successor section thereto, to be taxed with respect to the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Holder would otherwise be taxable under
Section 83(a) of the Code, the Holder shall deliver a copy of such election to
the Company immediately after filing such election with the Internal Revenue
Service.
 
7.9  Restricted Stock in Lieu of Cash Compensation.  Notwithstanding anything
herein to the contrary, shares of Restricted Stock may be granted to Independent
Directors in lieu of directors’ fees which would otherwise be payable to such
Independent Directors pursuant to the Independent Director Equity Compensation
Policy.
 
ARTICLE VIII.

 
STOCK APPRECIATION RIGHTS
 
8.1  Grant of Stock Appreciation Rights.  A Stock Appreciation Right may be
granted to any Eligible Individual selected by the Administrator. A Stock
Appreciation Right may be granted (a) in connection and simultaneously with the
grant of an Option, (b) with respect to a previously granted Option, or
(c) independent of an Option. The exercise price per share of Common Stock
subject to each Stock Appreciation Right shall be set by the Administrator, but
shall not be less than 100% of the per share Fair Market Value of the Common
Stock on the date the Stock Appreciation Right is granted. A Stock Appreciation
Right shall be subject to such other terms and conditions not inconsistent with
the Plan as the Administrator shall impose and shall be evidenced by an Award
Agreement.
 
8.2  Coupled Stock Appreciation Rights.
 
(a) A Coupled Stock Appreciation Right (“CSAR”) shall be related to a particular
Option and shall be exercisable only when and to the extent the related Option
is exercisable.
 
(b) A CSAR may be granted to the Holder for no more than the number of shares
subject to the simultaneously or previously granted Option to which it is
coupled.
 
(c) A CSAR shall entitle the Holder (or other person entitled to exercise the
Option pursuant to the Plan) to surrender to the Company unexercised a portion
of the Option to which the CSAR relates (to the extent then exercisable pursuant
to its terms) and to receive from the Company in exchange therefor an amount
determined by multiplying the difference obtained by subtracting the Option
exercise price from the Fair Market Value of a share of Common Stock on the date
of exercise of the CSAR by the number of shares of Common Stock with respect to
which the CSAR shall have been exercised, subject to any limitations the
Administrator may impose.


13



--------------------------------------------------------------------------------



 



8.3  Independent Stock Appreciation Rights.
 
(a) An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to any
Option and shall have a term set by the Administrator; provided, however, that
the term shall not be more than seven (7) years from the date the ISAR is
granted. An ISAR shall be exercisable in such installments as the Administrator
may determine. Subject to the provisions of the prior sentence, at any time
after grant of an ISAR, the Administrator may, in its absolute discretion and
subject to whatever terms and conditions it selects, accelerate the period
during which an Option granted to an Employee or Consultant vests and becomes
exercisable. An ISAR shall cover such number of shares of Common Stock as the
Administrator may determine. The exercise price per share of Common Stock
subject to each ISAR shall be set by the Committee. An ISAR is exercisable only
while the Holder is an Employee, Consultant or Director; provided that the
Committee may determine that the ISAR may be exercised subsequent to Termination
of Employment, Termination of Consultancy or Termination of Directorship without
cause, or following a Change in Control of the Company, or because of the
Holder’s retirement, death or disability, or otherwise.
 
(b) An ISAR shall entitle the Holder (or other person entitled to exercise the
ISAR pursuant to the Plan) to exercise all or a specified portion of the ISAR
(to the extent then exercisable pursuant to its terms) and to receive from the
Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by the number of
shares of Common Stock with respect to which the ISAR shall have been exercised,
subject to any limitations the Administrator may impose.
 
8.4  Payment and Limitations on Exercise.
 
(a) Payment of the amounts determined under Section 8.2(c) and 8.3(b) above
shall be in cash, in Common Stock (based on its Fair Market Value as of the date
the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Administrator. To the extent such payment is effected in
Common Stock it shall be made subject to satisfaction of all provisions of
Section 6.3 above pertaining to Options.
 
(b) Holders of Stock Appreciation Rights may be required to comply with any
timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Administrator.
 
ARTICLE IX.

 
AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK,

STOCK PAYMENTS AND RESTRICTED STOCK UNITS
 
9.1  Performance Awards.
 
(a) The Administrator is authorized to grant Performance Awards to any Eligible
Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation. The value of Performance Awards may be linked to
any one or more of the Performance Criteria or other specific criteria
determined by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator. In making such
determinations, the Administrator shall consider (among such other factors as it
deems relevant in light of the specific type of Award) the contributions,
responsibilities and other compensation of the particular Eligible Individual.
Performance Awards may be paid in cash, shares of Common Stock, or both, as
determined by the Administrator.
 
(b) Without limiting Section 9.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Any such bonuses paid to a Holder which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 5.
Additionally, any such bonuses paid to any Eligible Individual shall be subject
to the Award Limit.


14



--------------------------------------------------------------------------------



 



9.2  Dividend Equivalents.
 
(a) Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock subject to any Award, to be credited as of dividend
payment dates during the period between the date an Award is granted to a Holder
and the date such Award vests, is exercised, is distributed or expires, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Administrator.
 
(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.
 
9.3  Stock Payments.  The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Subsidiary, determined by the Administrator. Common Stock
underlying a Stock Payment which is subject to a vesting schedule or other
conditions or criteria set by the Administrator will not be issued until those
conditions have been satisfied. Unless otherwise provided by the Administrator,
a Holder of a Stock Payment shall have no rights as a Company stockholder with
respect to such Stock Payment until such time as the Stock Payment has vested
and the Common Stock underlying the Award have been issued to the Holder. Stock
Payments may, but are not required to be made in lieu of base salary, bonus,
fees or other cash compensation otherwise payable to such Eligible Individual.
 
9.4  Deferred Stock.  The Administrator is authorized to grant Deferred Stock to
any Eligible Individual. The number of shares of Deferred Stock shall be
determined by the Administrator and may be based on one or more Performance
Criteria or other specific criteria, including service to the Company or any
Subsidiary, as the Administrator determines, in each case on a specified date or
dates or over any period or periods determined by the Administrator. Common
Stock underlying a Deferred Stock award which is subject to a vesting schedule
or other conditions or criteria set by the Administrator will not be issued
until those conditions have been satisfied. Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Common Stock underlying the Award has been issued to the Holder.
 
9.5  Restricted Stock Units.  The Administrator is authorized to grant
Restricted Stock Units to any Eligible Individual. The number and terms and
conditions of Restricted Stock Units shall be determined by the Administrator.
The Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Subsidiary, in each case on a specified date or dates or over
any period or periods, as the Administrator determines. The Administrator shall
specify, or permit the Holder to elect, the conditions and dates upon which the
shares of Common Stock underlying the Restricted Stock Units which shall be
issued, which dates shall not be earlier than the date as of which the
Restricted Stock Units vest and become nonforfeitable and which conditions and
dates shall be subject to compliance with Section 409A of the Code. On the
distribution dates, the Company shall issue to the Holder one unrestricted,
fully transferable share of Common Stock for each vested and nonforfeitable
Restricted Stock Unit.
 
9.6  Term.  The term of a Performance Award, Dividend Equivalent award, Deferred
Stock award, Stock Payment award and/or Restricted Stock Unit award shall be set
by the Administrator in its sole discretion.
 
9.7  Exercise or Purchase Price.  The Administrator may establish the exercise
or purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided, however, that value of the consideration
shall not be less than the par value of a share of Common Stock, unless
otherwise permitted by applicable law. Any such exercise or purchase price shall
be payable in the form(s) of legal consideration specified in the Award
Agreement.
 
9.8  Exercise upon Termination of Service.  A Performance Award, Dividend
Equivalent award, Deferred Stock award, Stock Payment award and/or Restricted
Stock Unit award is exercisable or distributable only while the Holder is an
Employee, Director or Consultant, as applicable. The Administrator, however, in
its sole discretion


15



--------------------------------------------------------------------------------



 



may provide that the Performance Award, Dividend Equivalent award, Deferred
Stock award, Stock Payment award and/or Restricted Stock Unit award may be
exercised or distributed subsequent to a Termination of Consultancy, Termination
of Directorship or Termination of Employment in certain events, including a
Change in Control, the Holder’s death, retirement or disability or any other
specified Termination of Consultancy, Termination of Directorship or Termination
of Employment.
 
ARTICLE X.

 
INDEPENDENT DIRECTOR AWARDS
 
The Board may grant Awards to Independent Directors, subject to the limitations
of the Plan, pursuant to the Independent Director Equity Compensation Policy, as
adopted by the Administrator from time to time. The Independent Director Equity
Compensation Policy shall set forth the type of Award(s) to be granted to
Independent Directors, the number of shares of Common Stock to be subject to
Independent Director Awards, the conditions on which such Awards shall be
granted, become exercisable and/or payable and expire, and such other terms and
conditions as the Administrator shall determine in its discretion. For the
avoidance of doubt, Awards granted to Independent Directors shall be subject to
all of the limitations set forth in the Plan.
 
ARTICLE XI.

 
ADMINISTRATION
 
11.1  Committee.  The Committee shall be the Compensation Committee of the
Board, unless the Board specifically assumes the functions of the Committee or
appoints another committee to assume such functions.
 
11.2  Duties and Powers of Committee.  It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith, to
interpret, amend or revoke any such rules and to amend any Award Agreement
provided that the rights or obligations of the Holder of the Award that is the
subject of any such Award Agreement are not affected adversely. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its absolute
discretion, the Board may at any time and from time to time assume any and all
rights and duties of the Committee under the Plan, except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee. Notwithstanding the foregoing, the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to Awards granted to Independent Directors.
 
11.3  Majority Rule; Unanimous Written Consent.  The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.
 
11.4  Compensation; Professional Assistance; Good Faith Actions.  Members of the
Committee shall receive such compensation, if any, for their services as members
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
borne by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers, or other persons. The
Committee, the Company and the Company’s officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.


16



--------------------------------------------------------------------------------



 



ARTICLE XII.

 
MISCELLANEOUS PROVISIONS
 
12.1  Not Transferable.  No Award under the Plan may be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until such Award has been exercised, or the shares underlying such
Award have been issued, and all restrictions applicable to such shares have
lapsed. No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
 
During the lifetime of the Holder, only he may exercise an Option or other Award
(or any portion thereof) granted to him under the Plan, unless it has been
disposed of with the consent of the Administrator pursuant to a DRO. After the
death of the Holder, any exercisable portion of an Option or other Award may,
prior to the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by his personal representative or by
any person empowered to do so under the deceased Holder’s will or under the then
applicable laws of descent and distribution.
 
Notwithstanding the foregoing provisions of this Section 12.1, the
Administrator, in its sole discretion, may determine to grant a Non-Qualified
Stock Option which, by its terms as set forth in the applicable Award Agreement,
may be transferred by the Holder, in writing and with prior written notice to
the Administrator, to any one or more Permitted Transferees (as defined below),
subject to the following terms and conditions: (a) a Non-Qualified Stock Option
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution; (b) any Non-Qualified Stock Option which is transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Non-Qualified Stock Option as applicable to the original
Holder (other than the ability to further transfer the Non-Qualified Stock
Option); and (c) the Holder and the Permitted Transferee shall execute any and
all documents requested by the Administrator, including, without limitation,
documents to: (i) confirm the status of the transferee as a Permitted
Transferee, (ii) satisfy any requirements for an exemption for the transfer
under applicable federal and state securities laws and (iii) evidence the
transfer. For purposes of this Section, “Permitted Transferee” shall mean, with
respect to a Holder, any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Holder’s household (other than a
tenant or employee), a trust in which these persons (or the Holder) control the
management of assets, and any other entity in which these persons (or the
Holder) owns more than fifty percent (50%) of the voting interests, or any other
transferee specifically approved by the Administrator after taking into account
any state or federal tax or securities laws applicable to transferable
Non-Qualified Stock Options. Notwithstanding anything herein to the contrary, no
Award may be transferred by a Holder or Permitted Transferee to a third-party
for consideration absent stockholder approval.
 
12.2  Amendment, Suspension or Termination of the Plan.
 
(a) Except as otherwise provided in this Section 12.2, the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board. However, without approval of the Company’s
stockholders given within twelve months before or after the action by the Board,
no action of the Board may, except as provided in Section 12.3, increase the
limits imposed in Section 2.1 on the maximum number of shares that may be issued
under the Plan.
 
(b) No amendment, suspension or termination of the Plan shall, without the
consent of the Holder alter or impair any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides. No amendment of the Plan shall have application to any Award granted
or awarded prior to the approval of such amendment, unless such amendment is
expressly and particularly stated to apply to prior awards.


17



--------------------------------------------------------------------------------



 



(c) No Awards may be granted or awarded during any period of suspension or after
termination of the Plan, and in no event may any Option be granted under the
Plan after the first to occur of the following events:
 
(i) The expiration of ten years from the date the Plan is adopted by the
Board; or
 
(ii) The expiration of ten years from the date the Plan is approved by the
Company’s stockholders under Section 12.5.
 
(d) Stockholder approval shall be required for any amendment to the Plan that
(i) permits the Administrator to grant Options or Stock Appreciation Rights with
an exercise price that is below Fair Market Value on the date of grant or
(ii) permits the Administrator to extend the exercise period for an Option or
Stock Appreciation Right beyond seven (7) years from the date of grant.
 
(e) To the extent required by applicable law or listing requirements,
stockholder approval shall be required for any amendment of the Plan that either
(i) materially expands the class of individuals eligible to receive Awards under
the Plan, (ii) materially increases the benefits accruing to Employees and
Consultants under the Plan or materially reduces the price at which shares may
be issued or purchased under the Plan, (iii) materially extends the term of the
Plan, or (iv) expands the types of Awards available for issuance under the Plan.
 
12.3  Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
 
(a) Subject to Section 12.3(e), in the event that the Administrator determines
that other than an Equity Restructuring any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), reorganization, merger, consolidation, combination, repurchase,
liquidation, dissolution, or sale, transfer, exchange or other disposition of
all or substantially all of the assets of the Company, or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Administrator’s sole discretion, affects
the Common Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:
 
(i) the number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued and adjustments of the Award
Limit);
 
(ii) the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; and
 
(iii) the grant or the exercise price with respect to any Award.
 
(b) Subject to Sections 12.3(e) and 12.4, in the event of any transaction or
event described in Section 12.3(a), any Equity Restructuring or any unusual or
nonrecurring transactions or events affecting the Company, any affiliate of the
Company, or the financial statements of the Company or any affiliate, or of
changes in applicable laws, regulations, or accounting principles, the
Administrator, in its sole and absolute discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event (any such
action applied to Employees and former Employees to be applied uniformly) and
either automatically or upon the Holder’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any


18



--------------------------------------------------------------------------------



 



Award under the Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:
 
(i) to provide for either the cancellation of any such Award for an amount of
cash equal to the amount that could have been attained upon the exercise of such
Award or realization of the Holder’s rights had such Award been currently
exercisable or payable or fully vested, or the replacement of such Award with
other rights or property selected by the Administrator in its sole discretion;
 
(ii) to provide that the Award cannot vest, be exercised or become payable after
such event;
 
(iii) to provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in Section 5.3 or 5.4 or the
provisions of such Award;
 
(iv) to provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
(v) to make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock, and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards and Awards which may be granted in the future; and
 
(vi) to provide that, for a specified period of time prior to such event, the
restrictions imposed under an Award Agreement upon some or all shares of
Restricted Stock or Common Stock may be terminated and some or all shares of
such Restricted Stock or Common Stock may cease to be subject to repurchase
after such event.
 
(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 12.3(a) and 11.3(b):
 
(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, will be proportionately
adjusted. The adjustments provided under this Section 12.3(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company.
 
(ii) The Administrator shall make such proportionate adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 2 and the Award Limit).
 
(iii) Notwithstanding anything in this Section 12.3(c) to the contrary, this
Section 12.3(c) shall not apply to, and instead Section 12.3(a) of the Plan
shall apply to, any Award to which the application of this Section 12.3(c) would
(A) result in a penalty tax under Section 409A of the Code and the Department of
Treasury proposed and final regulations and guidance thereunder or (B) cause any
Incentive Stock Option to fail to qualify as an “incentive stock option” under
Section 422 of the Code.
 
(d) Subject to Sections 12.3(e), 3.2 and 3.3, the Administrator may, in its
discretion, include such further provisions and limitations in any Award, Award
Agreement or certificate, as it may deem equitable and in the best interests of
the Company.
 
(e) With respect to Awards that are granted to Section 162(m) Employees are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Section 12.3 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify under Section 162(m)(4)(C) or any successor provisions
thereto. No adjustment or action described in this Section 12.3 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code.
Furthermore, no such adjustment or action shall be authorized to the extent such
adjustment or action would result in short-swing profits liability under
Section 16 or violate the exemptive conditions of Rule 16b-3 unless the
Administrator determines


19



--------------------------------------------------------------------------------



 



that the Award is not to comply with such exemptive conditions. The number of
shares of Common Stock subject to any Award shall always be rounded to the next
whole number.
 
(f) The existence of the Plan, any Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
 
12.4  Change in Control.  Notwithstanding any other provision of the Plan, in
the event of a Change in Control, each outstanding Award shall, immediately
prior to the effective date of the Change in Control, automatically become fully
exercisable for all of the shares of Common Stock at the time subject to such
Award and may be exercised for any or all of those shares as fully-vested shares
of Common Stock.
 
12.5  Approval of Plan by Stockholders.  The Plan shall be submitted for the
approval of the Company’s stockholders within twelve months after the date of
the Board’s initial adoption of the Plan. Awards may be granted or awarded prior
to such stockholder approval; provided, however, that such Awards shall not be
exercisable nor shall such Awards vest prior to the time when the Plan is
approved by the stockholders; and provided, further, that if such approval has
not been obtained at the end of said twelve-month period, all Awards previously
granted or awarded under the Plan shall thereupon be canceled and become null
and void. In addition, if the Board determines that Awards other than Options or
Stock Appreciation Rights which may be granted to Section 162(m) Employees
should continue to be eligible to qualify as Performance-Based Compensation, the
Performance Criteria must be disclosed to and approved by the Company’s
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which the Company’s stockholders previously
approved the Performance Criteria.
 
12.6  Tax Withholding.  The Company shall be entitled to require payment in cash
or deduction from other compensation payable to each Holder of any sums required
by federal, state or local tax law to be withheld with respect to the issuance,
vesting, exercise or payment of any Award. The Administrator may in its
discretion and in satisfaction of the foregoing requirement allow such Holder to
elect to have the Company withhold shares of Common Stock otherwise issuable
under such Award (or allow the return of shares of Common Stock) having a Fair
Market Value equal to the sums required to be withheld. Notwithstanding any
other provision of the Plan, the number of shares of Common Stock which may be
withheld with respect to the issuance, vesting, exercise or payment of any Award
(or which may be repurchased from the Holder of such Award within six months
after such shares of Common Stock were acquired by the Holder from the Company)
in order to satisfy the Holder’s federal and state income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal and
state tax income and payroll tax purposes that are applicable to such
supplemental taxable income.
 
12.7  Forfeiture Provisions.  Subject to the limitations of applicable law,
pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Holder to
agree by separate written instrument, that if (a)(i) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (ii) the Holder incurs a
Termination of Employment, Termination of Consultancy or Termination of
Directorship for cause, then (b) (i) any proceeds, gains or other economic
benefit actually or constructively received by the Holder upon any exercise of
the Award, or upon the receipt or resale of any Common Stock underlying any
Award, must be paid to the Company, and (ii) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited.


20



--------------------------------------------------------------------------------



 



12.8  Effect of Plan upon Options and Compensation Plans.  The adoption of the
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Subsidiary. Nothing in the Plan shall be construed to limit
the right of the Company (a) to establish any other forms of incentives or
compensation for Employees, Directors or Consultants of the Company or any
Subsidiary or (b) to grant or assume options or other rights or awards otherwise
than under the Plan in connection with any proper corporate purpose including
but not by way of limitation, the grant or assumption of options in connection
with the acquisition by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, partnership, limited liability
company, firm or association.
 
12.9  Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted or awarded hereunder are subject
to compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.
 
12.10  Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of share of Common Stock hereunder, shall relieve the Company of any liability
in respect of the failure to issue or sell such shares of Common Stock as to
which such requisite authority shall not have been obtained.
 
12.11  Reservation of Shares.  The Company, during the term of this Plan, shall
at all times reserve and keep available such number of shares of Common Stock as
shall be sufficient to satisfy the requirements of the Plan.
 
12.12  Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.
 
12.13  Governing Law.  The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
California without regard to conflicts of laws thereof.
 
12.14  Section 409A.  To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued. Notwithstanding any provision of the Plan to the
contrary, in the event that the Administrator determines that any Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such subsequent Department of Treasury guidance as may be issued),
the Administrator may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.
 
12.15  Repricing Awards.  Notwithstanding any provision in this Plan to the
contrary, absent approval of the stockholders of the Company, no Option or Stock
Appreciation Right may be amended to reduce the per share exercise price of the
shares subject to such Option or Stock Appreciation Right below the per share
exercise price of the shares subject to such Option or Stock Appreciation Right
below the per share exercise price as of the date the Option or Stock
Appreciation Right was granted and, except as permitted by Section 12.3, no
Option or Stock Appreciation Right may be granted in exchange for, or in
connection with, the cancellation or surrender of an


21



--------------------------------------------------------------------------------



 



Option, Stock Appreciation Right or other Award. Further notwithstanding any
provision of this Plan to the contrary, except as permitted by Section 12.3,
absent the approval of the stockholders of the Company, the Administrator shall
not offer to buyout for a payment in cash, an Option or Stock Appreciation Right
previously granted.
 
12.16  Full Value Award Vesting Limitations.  Notwithstanding any other
provision of this Plan to the contrary, Full Value Awards made to Employees or
Consultants shall become vested over a period of not less than three years (or,
in the case of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year measured
from the commencement of the period over which performance is evaluated)
following the date the Award is made; provided, however, that, notwithstanding
the foregoing, Full Value Awards that result in the issuance of an aggregate of
up to five percent (5%) of the shares of Common Stock available pursuant to
Section 2.1 may be granted to any one or more Holders without respect to such
minimum vesting provisions.
 
* * *


22



--------------------------------------------------------------------------------



 



I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Gen-Probe Incorporated on March 3rd, 2003, adopted as initially
amended and restated on February 9, 2006, adopted as amended a second time and
restated on November 16, 2006, adopted as amended a third time and restated on
February 8, 2007 and adopted as amended a fourth time and restated on March 20,
2009.
 
Executed on this 24th day of March, 2009.
 
/s/  R. William Bowen

R. William Bowen
Secretary
 
* * *
 
I hereby certify that the foregoing Plan was duly approved by the stockholders
of Gen-Probe Incorporated on May 29, 2003, approved as initially amended and
restated on May 17, 2006 and subsequently approved as amended and restated on
May 14, 2009. The Plan as amended and restated on November 16, 2006 and
February 8, 2007 did not require additional stockholder approval.
 
Executed on this 14th day of May, 2009.
 
/s/ R. William Bowen
R. William Bowen
Secretary


23